The district judge, in rendering judgment in this case, overlooked the fact that Gerlando Alfano had died, and that his widow, Mrs. Nuncia Caserta, and *Page 509 
his heirs at law, Mrs. Teresa Alfano Capus and Mrs. Frances Alfano Gennaro, had been made parties to the suit. The judgment, perpetuating the injunction should have been rendered against them. The judgment therefore, in so far as it perpetuates the injunction, and to which extent it is affirmed, is amended by making it a judgment against the aforesaid widow and heirs of Gerlando Alfano. The petition for rehearing is denied, and our decree, as thus amended, is made final.